Exhibit 10.1

 

GRAPHIC [g138041ksi001.gif]

SALE OF GOVERNMENT PROPERTY AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF
CONTRACT 1. AMENDMENT TO INVITATION FOR BIDS NO.: 2. EFFECTIVE DATE PAGE 1 OF 3
PAGES SUPPLEMENTAL AGREEMENT NO.: 14 3. ISSUED BY DLA Disposition Services
National Sales Office 74 North Washington Avenue Battle Creek, Ml 49017-3092 4.
NAME AND ADDRESS WHERE BIDS ARE RECEIVED 5. AMENDMENT OF INVITATION FOR BIDS NO.
(See Item 6) DATED MODIFICATION OF CONTRACT NO. (See Item 8) DATED 6. THIS BLOCK
APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS The above numbered invitation
for bids is amended as set forth in Item 9. Bidders must acknowledge receipt of
this amendment unless indicated otherwise in item 11 prior to the hour and date
specified in the invitation for bids, or as amended, by one of the following
methods: (a) By signing and returning copies of this amendment; (b) By
acknowledging receipt of this amendment on each copy of the bid submitted; or
(c) By separate letter or telegram which includes a reference to the invitation
for bids and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT
THE ISSUING OFFICE PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR BID. If by virtue of this amendment you desire to change a bid already
submitted, such change may be made by telegram or letter, provided such telegram
or letter makes reference to the invitation for bids and this amendment, and is
received prior to the opening hour and date specified. 7. ACCOUNTING AND
APPROPRIATION DATA (If required) 8. THIS APPLIES ONLY TO MODIFICATION OF
CONTRACTS This Supplemental Agreement is entered into pursuant to authority of
Contract # 99-4001-0004 9. DESCRIPTION OF AMENDMENT/MODIFICATION (Except as
provided below all terms and conditions of the document referenced in Item 5
remain in full force and effect) Whereas Contract 99-4001-0004 was entered into
on June 9, 2005 by and between the United States of America, hereinafter
referred to as the GOVERNMENT, and LIQUIDITY SERVICES, INC,  hereinafter
referred to as the CONTRACTOR, and DOD Surplus, whereas the contract  involved
property as described in invitation for Bid (IFB) 99-4001. Contract performance
is 7 years and three one year option periods. THE HOUR AND DATE FOR RECEIPT OF
BIDS (LOCAL TIME) DATE IS NOT EXTENDED, IS EXTENDED UNTIL O'CLOCK M 10.
BIDDER/PURCHASE NAME AND ADDRESS (Include ZIP Code) DOD Surplus LLC 15051 N.
Kierland Blvd.,Third Floor Scottsdale, AZ 85254 11. BIDDER IS NOT REQUIRED TO
SIGN THIS DOCUMENT PURCHASER IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN
ORIGINAL AND 0 COPIES TO THE ISSUING OFFICE 12. SIGNATURE FOR BIDDER/PURCHASER
BY (Signature of person authorized to sign) 15. UNITED STATES OF AMERICA BY
(Signature of Contracting Officer) 13. NAME AND TITLE OF SIGNER (Type or print)
Timothy Daniel VP Operations 14. DATE SIGNED 8 Jun 2015 16. NAME OF CONTRACTING
OFFICER (Type or print) Leohard Clyde 17. DATE SIGNED 8 Jun 2015 AUTHORIZED FOR
LOCAL REPRODUCTION Previous edition is usable STANDARD FORM 114D (REV. 1-94)
Prescribed by GSA FPMR (41 CFR) 101-45.3.

 


GRAPHIC [g138041ksi002.gif]

CONTRACT NUMBER 99-4001-0004 Supplemental Agreement 14 Page 2 of 3 WHEREAS,
Article Sixteen, Section 3 states in pertinent part that: (A) Calculate
Contractor Net Worth Allocation. Purchaser shall calculate the amount of the
"Contractor Net Worth Allocation" as Operating Net Worth multiplied by twenty
percent (20.00%). (B) Calculate DRMS Net Worth Allocation. Purchaser shall
calculate the amount of the "DRMS Net Worth Allocation" as Operating Net Worth
multiplied by seventy-eight and twenty one-hundredths percent (78.20%). (C)
Calculate KGP Net Worth Allocation. Purchaser shall calculate the amount of the
"KGP Net Worth Allocation" as Operating Net Worth multiplied by one and eighty
one-hundredths percent (1.80%). and, WHEREAS, the contract does not include a
provision for the implementation of a replacement contract, which requires a
minimum 3-4 months to complete. and, WHEREAS, the Government and Contractor have
entered into a negotiated sale which includes a provision for the implementation
of a replacement contract. and, WHEREAS, the contractor has determined the
wind-up this contract with the negotiated contract being executed at the same
time would be unmanageable. This is due to the fact that it would require two
inventory tracking systems to segregate and report proceeds from property
received before and after the commencement of the negotiated contract. Setting
up another inventory tracking system would be time consuming and expensive. In
addition, tracking indirect costs associated with processing two inventories
would be onerous. This would also require the contractor to sell the property
thru different lots which may not be optimal to maximize revenue. The separate
inventory systems would require two unique weight tickets. and, WHEREAS, the
contractor has formulated a payment plan for the remaining property referred
under this contract, based on an inventory turnover rate that is equal to 51
days on average, that ensures KGP will receive appropriate distributions for
this inventory. NOW, THEREFORE, it is mutually agreed between the parties hereto
to this modification that Article Sixteen, Section 3 shall be changed effective
with the June 2015 Monthly Distribution Statement as stated below: (A) Calculate
Contractor Net Worth Allocation. Purchaser shall calculate the amount of the
"Contractor Net Worth Allocation" as Operating Net Worth multiplied by
thirty-five percent (35.00%). (B) Calculate DLA DISPOSITION SERVICES Net Worth
Allocation. Purchaser shall calculate the amount of the "DLA DISPOSITION
SERVICES Net Worth Allocation" as Operating Net Worth multiplied by sixty-five
percent (65.00%).

 


GRAPHIC [g138041ksi003.gif]

CONTRACT NUMBER 99-4001-0004 Supplemental Agreement 14 Page 3 of 3 (C) Calculate
KGP Net Worth Allocation. Purchaser shall, for the month of June 2015, deduct an
amount from the Contractor Net Worth Allocation equal to 100% of 1.8% of the
Operating Net Worth (amount available for distribution) and pay this amount to
KGP. Purchaser shall, for the month of July 2015, deduct an amount from the
Contractor Net Worth Allocation equal to 94% of 1.8% of the Operating Net Worth
(amount available for distribution) and pay this amount to KGP. The July 2015
distribution is the final payment to KGP for property referred under this
contract. WHEREAS, Article Twenty-One, Sections 1-5 provides instructions for
the Wind-Up of the Purchaser. and, WHEREAS, the contractor will not be able to
wind-up the contract with the negotiated contract being executed at the same
time. NOW, THEREFORE, it is mutually agreed between the parties hereto to this
modification that: Article Twenty-One shall be delayed until the end of the
negotiated sale, Contract Number 15-5601-0001. OTHING FOLLOWS

 